                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )           Case No. 2:19-cr-00013
                                                )           Chief Judge Crenshaw
GEORGIANNA A.M. GIAMPIETRO                      )

                       MOTION TO EXCUSE APPEARANCE OF
                       CO-COUNSEL PETER J. STRIANSE, ESQ.,
                    AT OCTOBER 19, 2020 EVIDENTIARY HEARING

        COMES NOW the Defendant, Georgianna A.M. Giampietro, by and through her

undersigned counsel, and respectfully requests that this Honorable Court enter an Order excusing

the appearance of Co-Counsel Peter J. Strianse, Esq., of the Nashville Bar, at the October 19,

2020 hearing on the Defendant’s Motion in Limine regarding Fed. R. Evid. 404(b). In support

hereof, Co-Counsel for Defendant Giampietro states as follows:

        1.     Ms. Giampietro is represented in this case by Charles D. Swift, Esq.,

Constitutional Law Center for Muslims in America, as Lead Counsel, and by Peter J. Strianse,

Esq., of the Nashville Bar as Co-Counsel/Local Counsel.

        2.     On August 3, 2020, Mr. Swift filed a Motion in Limine Regarding 404(b)

Evidence on behalf of Ms. Giampietro. (Docket Entry 143). Mr. Swift did all of the research and

writing on this motion and will be the lawyer arguing the motion before this Court.

        3.     On September 21, 2020, this Court entered an Order setting Mr. Swift’s 404(b)

motion “for an evidentiary hearing on October 19, 2020, at 9:00 a.m.” (Docket Entry 147, Page

ID# 1968).

        4.     Weeks ago, undersigned counsel’s family made airline and hotel reservations for

a short, out-of-state vacation, from Friday, October 16, 2020, through and including, Tuesday,




     Case 2:19-cr-00013 Document 148 Filed 09/23/20 Page 1 of 3 PageID #: 1969
October 20, 2020. Given counsel’s work schedule, he rarely is able to accompany his family on

vacations.

       5.     Undersigned counsel has discussed this request with Lead Counsel, Charles Swift,

who confirmed that he intends to argue the motion and is not opposed to undersigned counsel’s

appearance being excused by the Court. Prior to the October 19, 2020 evidentiary hearing,

undersigned counsel will travel to the Daviess County Detention Center in Owensboro,

Kentucky, to meet with Ms. Giampietro and secure her consent to the waiving of counsel’s

appearance at the hearing.

       WHEREFORE, based on the foregoing, Defendant Georgianna A.M. Giampietro

respectfully requests that this Honorable Court enter an Order excusing the appearance of Co-

Counsel Peter J. Strianse, Esq., of the Nashville Bar, at the October 19, 2020 hearing on the

Defendant’s Motion in Limine regarding Fed. R. Evid. 404(b).

                                                  Respectfully submitted,

                                                  TUNE, ENTREKIN & WHITE, P.C.
                                                  315 Deaderick Street, Suite 1700
                                                  Nashville, TN 37238
                                                  (615) 244-2770
                                                  pstrianse@tewlawfirm.com

                                                  S/ Peter Strianse
                                                  PETER J. STRIANSE
                                                  Attorney for Defendant Giampietro


                                                  CLCMA
                                                  833 E. Arapaho Road, Suite 102
                                                  Richardson, Texas 75081
                                                  (972) 914-2507
                                                  cswift@clcma.org

                                                  S/ Charles D. Swift
                                                  CHARLES D. SWIFT
                                                  Attorney for Defendant Giampietro
                                              2


   Case 2:19-cr-00013 Document 148 Filed 09/23/20 Page 2 of 3 PageID #: 1970
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been sent via the Court’s
electronic filing system unless not registered and, in that event deposited in the United States
mail, postage prepaid, to:

                                Ben Schrader
                                Philip H. Wehby
                                Assistant United States Attorneys
                                110 Ninth Avenue South, Suite A961
                                Nashville, TN 37203-3870

       this 23rd day of September, 2020.

                                                     S/ Peter J. Strianse
                                                     PETER J. STRIANSE




                                                 3


   Case 2:19-cr-00013 Document 148 Filed 09/23/20 Page 3 of 3 PageID #: 1971
